THOMPSON, Judge.
Gary Eugene Haas appeals a disciplinary order of the Florida Real Estate Commission which suspended his real estate license for two years, imposed a $1,000 fine and required payment of $136.50 in costs. The order further provided that Haas’ license “shall be suspended until such time as the' fine and costs are paid in full.” We affirm the order except for the indefinite suspension.
Section 475.25(1), Florida Statutes, provides that the commission may suspend a license up to a maximum of ten years. Here, the suspension may last longer than ten years if Haas is unable to pay the fine.and costs. The commission went beyond its statutory authority in imposing the indefinite suspension.' Moreover, the purpose of license suspension and the imposition of a fine and costs is to protect the public, see, e.g., Borrego v. Agency for Health Care Admin., 675 So.2d 666 (Fla. 1st DCA 1996), and is not solely for the collection of the fine and posts. By suspending Haas’ license up to ten years, the commission can reissue Haas’ license at any time upon certification that Haas has complied with the terms and conditions of the disciplinary order. § 475.25(3), Fla. Stat.
We affirm the disciplinary action, but we remand for imposition of a suspension up to ten years in duration.
AFFIRMED IN PART; REMANDED for consideration consistent with this opinion.
GRIFFIN, C.J. and ANTOON, J., concur.